DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 13, the limitation “a charge-trapping regions” needs to be changed to “charge-trapping regions” because it is plural and first mentioned.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 1 (and dependent claims 2-11 dependent thereon) recites the limitation "forming channel material" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
It needs to be changed to “forming a channel material” because it is a first
mentioned.
	● Claim 1 (and dependent claims 2-11 dependent thereon) recites the limitation “a remaining portion of the first material of the first material having concave vertical faces within the gap” in lines 9-10.  It is unclear because it is replete with grammatical errors.
	For the examination purpose, it is assumed as “remaining portions of the first material having concave vertical faces within the gaps”. 
● Claim 1 (and dependent claims 2-11 dependent thereon) recites the limitation “along remaining portions” in line 12.  It is not clear what is the different between “remaining portions” recited in line 12 and “a remaining portion” as previously recited in line 9.  It seems that they are the same.  Therefore, It needs to be changed to “along the remaining portions” because it is not a first mentioned.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2017/0243879) in view of Jayanti et al (US 2015/0041879) and Kim et al (US 2010/0163968).
Regarding claim 1, Yu (Figs. 1, 2A-2L and 7-9) discloses a method of forming an assembly, comprising: forming a first opening through a stack of alternating first and second levels (Fig. 2A); the first levels comprising a first material 42 ([0074]), and the second levels  comprising a second material 32 ([0074]); recessing the first material 42 of the first levels along the first opening to form gaps (Fig. 2C); the gaps being vertically between segments of the second material 32 of the second levels; the segments of the second material 32 of the second levels being ledges above and below the gaps; oxidizing edges of the first material  42 ([0083]) of the first levels along the gaps to form charge- blocking regions 502 (Fig. 2D and [0083]) along remaining portions of the first material 42; forming charge-trapping regions 504 (Fig. 2I and [0085]) within the gaps and along the charge-blocking regions; forming vertically-extending tunneling material 506 (Fig. 2J and [0090]) within the first opening, the tunneling material 506 extending along the charge- trapping regions; forming channel material 60 (Fig. 2L and [0091]) within the first opening and adjacent the tunneling material; forming a second opening 79 (Fig. 7A) through the stack, with the second opening 79 extending through the remaining portions of the first material; removing the remaining portions of the first material 42 (Fig. 8) to form cavities along the second opening; and forming conductive regions 46 (Fig. 9 and [0131]) within the cavities.
Yu does not disclose the remaining portions of the first material 42 having concave vertical faces within the gaps.
However, Jayanti (Fig. 1-5) teaches a method comprising: forming a first opening through a stack of alternating first and second levels; the first levels comprising a first material 108, and the second levels comprising a second material 105; recessing the first material 108 of the first levels along the first opening to form gaps; the gaps being vertically between segments of the second material 105 of the second levels; the segments of the second material of the second levels being ledges above and below the gaps, remaining portions of the first material 108 having concave vertical faces within the gaps (Fig. 4).  Accordingly, it would have been obvious to modify the method of Yu by forming the remaining portions of the first material 42 having concave vertical faces within the gaps because the shapes of the vertical faces of the first material can be changed depending upon the etching method which is desired for recessing the first material, as taught by Jayanti (i.e., wet etching, [0035]).
Yu does not disclose the tunneling material extending along edges of the second material of the second levels.
However, Kim (Fig. 3C) teaches a method of forming an assembly comprising: a tunneling material 160 ([0063]) extending along edges of the second material 115 of the second levels and along the charge- trapping regions 157a ([0063]).  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. in re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Therefore, it would have been obvious to modify the method of Yu by rearranging the tunnel material and having the tunneling material extending along edges of the second material of the second levels in order to provide a continuous tunneling material that would provide the protection for the sidewall surfaces of the edges.
Regarding claims 2-6, Yu (Figs. 1, 2A-2L and 7-9) further discloses: the oxidizing utilizes in situ steam generation or plasma ([0083]); the first material 42 comprises silicon nitride ([0073]), and wherein the second material 32 comprises silicon dioxide ([0073]); the first material 42 comprises silicon nitride ([0073]), and wherein the charge-blocking regions 502 comprise silicon oxynitride ([0083]); and the charge-blocking regions 502 also comprise silicon dioxide (0084]).
Regarding claims 7-8, Yu further disclose the horizontal thickness of the silicon
oxynitride of the charge-blocking regions 502 being 1 nm to 6 nm ([0083]) and the
horizontal thickness of the silicon oxide of the charge-blocking regions (i.e., addition
continuous blocking layers) being 1 nm to 6 nm ([0084]), but Yu does not disclose the
horizontal thickness of the silicon oxynitride of the charge-blocking regions being as
least double the horizontal thickness of the silicon dioxide of the charge-blocking
regions.
However, the Federal Circuit held that, where the only difference between the
prior art and the claims was a recitation of dimensions of the claimed device and a
device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.
denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to
one of ordinary skill in the art at the time of the invention, to have the silicon oxynitride
of the charge blocking regions and the silicon oxide of the charge blocking regions with
the thicknesses as claimed, because such thicknesses are not critical since they can be
optimized during routine experimentation, depending upon the desired properties of the
charge blocking region.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al, Jayanti et al and Kim et al as applied to claim 1 above, and further in view of Lee (US 9,093,547).
Neither Yu, Jayanti nor Kim disclose the channel material serpentines along the vertical direction, with segments of the channel material along the second levels projecting laterally inwardly relative to the first opening, and segments of the channel material along the first levels projecting laterally outwardly relative to the first opening.
However, Lee (Fig. 13) teaches a method comprising: a channel material
118 serpentines along the vertical direction, with segments of the channel material 118
along the second levels 102a projecting laterally inwardly relative to the first opening, and segments of the channel material 118 along the first levels projecting laterally outwardly relative to the first opening. Accordingly, it would have been obvious to further modify the method of Yu by forming the channel material serpentine along the vertical direction with the structures as set forth above, because as is well known, such serpentine channel structure would increase the channel lengths.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al, Jayanti et al and Kim et al as applied to claim 1 above, and further in view of Yon et al (US 2016/0118398).
Regarding claim 10, Kim (Fig. 3C) further teaches the tunneling material is a second tunneling material, but does not teach the forming of a first tunneling material as claimed.
However, Yon (Fig. 8C) teaches a method comprising: forming a first tunneling material 10 ([0043]) along edges of the charge- trapping regions CL ([0041]); the first tunneling material 10 being only within the gaps; a second tunneling material 11 ([0050]) being between the first tunneling material 10 and the channel material CS ([0045]); and the second tunneling material 11 (i.e., HfAlO, [0050]) being compositionally different from the first tunneling material 10 (i.e., SiN, [0043]).  Accordingly, it would have been obvious to further modify the method of Yu by forming a first tunneling material with the structures as set forth above in order to provide a multilayer tunneling material that would prevent charges on the surface of the charge storage region from leaking to the channel.
Regarding claim 11, Yon (Fig. 8C) further teaches forming a third tunneling material 12 ([0043]) along the second tunneling material 11; the third tunneling material 12 being between the second tunneling material 11 and the channel material CS; and the third tunneling material 12 (i.e., SiN, [0043]) being compositionally different from the second tunneling material 11 (i.e., HfAlO, [0050]).
Allowable Subject Matter
Claims 12-17 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claim 12, including: forming a tunneling region adjacent the charge-storage region, the tunneling region comprising a first tunneling material and a second tunneling material, the first tunneling material being directly against the charge-storage region and extending elevationally from the upper surface to the lower surface, the second tunneling material being against the first tunneling material and having first regions extending to an elevation above the upper surface and second regions extending elevationally below the lower surface, the first and second regions being in physical contact with vertical surfaces of the insulative material; and forming a channel material adjacent the tunneling region, the tunneling region being between the channel material and the charge-storage region, the conductive gate, the charge- blocking region, the charge-storage region and the tunneling region having concave vertical faces.
Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new reference (US 2015/0041879 issued to Jayanti) is applied in the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817